►	The amendment filed 09 MAY 2022 does not comply with 37 CFR 1.121 or 1.4.

Drawings 

►	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Figure(s) 1 and 2 is/are not properly labeled.  See 37 CFR 1.84(u)(1).
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1-2].  See 37 CFR 1.84(p)(1) – (5).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
Some of the lettering in Figure(s) 1 is not horizontal.  See 37 CFR 1.84(i).
The lines are not clean, well-defined, and of uniform thickness in Figure(s) 1-2[ 4 ].  See 37 CFR 1.84(l) and (q).
The shading in Figure(s) 1 is of poor quality and does not sufficiently contrast with the rest of the drawing(s).  See 37 CFR 1.84(m).
The margins are not of proper size in Figure(s) 1-2.  See 37 CFR 1.84(g).
Framing of figures is not permitted (see Figure(s) [ 9 ]).  See 37 CFR 1.84(g).
Each panel needs to be individually labeled, e.g., FIG. 1 and FIG. 2.  See 37 CFR 1.84(u)(1) and (2). Note the capitalization of all letters in the abbreviation  “FIG.”

►	As noted on the Office Action mailed 08 NOV 2021 (see point 11 on the PTO-326) new corrected Drawing in compliance with 37 CFR 1.84 were required. Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d). 


►	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov